Citation Nr: 0008989	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  98-08 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for neuropathy/carpal 
tunnel syndrome.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for a bilateral knee 
disorder.

6.  Entitlement to service connection for a bilateral foot 
disorder.

7.  Entitlement to an initial evaluation in excess of 30 
percent for chronic obstructive pulmonary disease with 
chronic bronchitis.

8.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral tinea pedis.

9.  Whether a timely notice of disagreement has been filed 
following February 1996 notification of a rating decision 
that denied compensation under 38 U.S.C.A. § 1151 for a back 
disorder.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  The veteran had active service from April 1968 to 
August 1971.

A December 1997 rating decision denied an increased 
evaluation for the veteran's traumatic amputation of the 
right great toe.  A notice of disagreement was received in 
January 1998.  Later in January 1998, a statement of the case 
(SOC) was issued, including this issue, among many others.  
Nothing subsequent to the January 1998 SOC can reasonably be 
construed as a perfected appeal as to that issue.  In a 
similar manner, a November 1998 rating decision denied 
service connection for post-traumatic stress disorder and for 
alcohol abuse, and again denied an increased evaluation for 
amputation of the right great toe, but no submission 
thereafter perfected appeal as to those issues.  A March 1999 
rating decision denied entitlement to a total disability 
rating due to individual unemployability as a result of 
service-connected disabilities.  November 1998 and May 1999 
supplemental statements of the case addressed evaluation of 
disability due to amputation of a toe.  An April 1999 SOC was 
issued with respect to the veteran's claims for service 
connection for post-traumatic stress disorder and for alcohol 
abuse, and a May 1999 SOC was issued as to the issue of 
entitlement to a total disability rating due to individual 
unemployability.  However, nothing subsequent to any of these 
SOCs or supplemental SOCs can be construed as a substantive 
appeal, and thus these issues are not before the Board.  The 
Board notes that the RO has provided a response, by issuing 
either an SOC or a supplemental SOC, after each disagreement 
as to a determination in this case, and the Board does not 
have jurisdiction based on the status of these claims.  See 
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999) (Board 
had jurisdiction after a timely a notice of disagreement had 
been received with respect to an issue because no SOC had 
been issued). 

Finally, the Board notes that the veteran's claim for service 
connection for hearing loss, right ear, and the claim for a 
higher initial evaluation for chronic obstructive pulmonary 
disease (COPD), are discussed in the REMAND portion of this 
decision following the order below.


FINDINGS OF FACT

1.  Competent medical evidence has not been submitted that 
would establish a nexus between any current diagnosis of 
cluster headaches and the veteran's service.

2.  The veteran served in Vietnam during the Vietnam War.

3.  The veteran has not been diagnosed with acute or subacute 
peripheral neuropathy.

4.  Competent medical evidence has not been submitted that 
would establish a nexus between any current diagnosis of 
carpal tunnel syndrome or neuropathy and the veteran's 
service.

5.  Competent medical evidence has not been submitted that 
would establish a nexus between any current back disorder and 
the veteran's service.

6.  Competent medical evidence has not been submitted that 
would establish a nexus between a current diagnosis of 
bilateral chondromalacia patella and the veteran's service.

7.  The veteran has not submitted medical evidence that he 
currently has a chronic bilateral foot disorder, other than 
service-connected tinea pedis.

8.  The veteran's tinea pedis affects both feet and is 
productive of itching, but is not productive of extensive 
lesions or marked disfigurement.

9.  In correspondence dated February 14, 1996, the RO 
informed the veteran, at his last known address, and his 
representative, that compensation under 38 U.S.C.A. § 1151 
for residuals of back surgery had been denied.  

10.  In June 1997, the RO received a notice of disagreement 
with respect to denial of benefits under 38 U.S.C.A. § 1151 
for residuals of back surgery.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for headaches is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The veteran's claim of entitlement to service connection 
for neuropathy/carpal tunnel syndrome is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran's claim of entitlement to service connection 
for a back disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The veteran's claim of entitlement to service connection 
for a bilateral knee disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

5.  The veteran's claim of entitlement to service connection 
for a bilateral foot disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

6.  The criteria for an initial evaluation in excess of 10 
percent for bilateral tinea pedis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.21, 
4.118, Diagnostic Code 7806 (1999).

7.  A timely notice of disagreement was not filed following 
February 1996 notification of a decision that denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
alleged residuals of VA surgery performed in June 1994.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.201, 
20.302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he incurred a right ear hearing 
loss, headaches, neuropathy or carpal tunnel syndrome, a back 
disorder, a knee disorder, and a foot disorder manifested by 
alteration of gait, in service or as a result of some 
incident of service, such as exposure to Agent Orange.  The 
veteran also contends that his service-connected 
disabilities, including COPD and tinea pedis, are more 
severely disabling than the current evaluations reflect.  The 
veteran also contends that he timely submitted a notice of 
disagreement as to a January 1996 rating decision which 
denied entitlement to benefits under 38 U.S.C.A. § 1151 for 
disability claimed as due to a VA surgical procedure.  

I.  Claims for Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  However, the threshold 
question in any claim for VA benefits is whether the claim is 
well grounded.  The veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in-service 
injury or disease and the current disability.  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  With respect to a chronic disability subject to 
presumptive service connection, such as arthritis, evidence 
that the chronic disorder was manifested to a compensable 
degree within the prescribed period is sufficient to 
establish evidence of the required nexus.  38 C.F.R. 
§§ 3.307, 3.309 (1999); Traut v. Brown, 6 Vet. App. 498, 502 
(1994).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well-grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

If a claim for service connection is not well-grounded, the 
appeal must fail, and there is no duty to assist the veteran 
further in the development of that claim.  Epps v. Gober, 126 
F.3d at 1468-69. 

Duty to Assist and Procedural Due Process Contentions

Several times during the course of this claim, the veteran's 
attorney requested an advisory medical opinion, asserting 
that the veteran's disorders were complex.  The veteran's 
attorney did not explain why any of the veteran's various 
disorders were complex.  As an initial matter, the Board 
notes that all of these contentions are ancillary to the 
veteran's underlying claims.  These contentions are not 
separately appealable matters.  Rather, these contentions 
pertain to the duty to assist the veteran in the development 
of the issues currently on appeal.  As discussed below, the 
Board finds that the duty to assist the veteran under 
38 U.S.C.A. § 5107(a) has been met.  

When warranted by the medical complexity or controversy 
involved in a pending claim, an advisory medical opinion may 
be obtained from one or more medical experts who are not 
employees of VA.  38 C.F.R. § 3.328 (1999).  Approval for an 
advisory medical opinion is granted only if the Compensation 
and Pension Service determines that the issue under 
consideration poses a medical problem of such obscurity or 
complexity, or has generated such controversy in the medical 
community at large, as to justify solicitation of an 
independent medical opinion.  The veteran has not made any 
showing that the question of etiology or evaluation of the 
severity of any disorder is complex or controversial, nor 
does the medical evidence so indicate.  The veteran has been 
afforded several VA examinations.  The Board finds that the 
VA examinations were adequate for rating purposes.  The Board 
finds no evidence to warrant a determination that the 
veteran's claim in this case presents issues of medical 
complexity or controversy so as to warrant approval of an 
advisory medical opinion.  The request for an advisory 
medical opinion is denied.  

The Board also notes the contention of the veteran and his 
representative that the veteran is entitled to a thorough and 
contemporaneous examination.  The veteran was afforded VA 
examinations in 1995, 1997, 1998, and two specialty 
examinations in 1999.  The reports of examinations reflect 
that VA examiners recorded past medical history, noted the 
veteran's current complaints, conducted physical examination, 
and offered assessments.  The Board finds that the 
examinations afforded were adequate for rating purposes, and 
were provided contemporaneous to the veteran's claims.  For 
these reasons, the Board finds that the examinations provided 
in 1995 through 1999 are adequate for rating purposes.  
Thorough and contemporaneous examinations have been provided, 
and no further examination is required to satisfy the duty to 
assist the veteran to develop his claim.  38 U.S.C.A. 
§ 5107(a).  

Finally, as to the veteran's contention that he is entitled 
to an adequate explanation of the reasons and bases for the 
decision on his claim, the veteran has not identified any 
specific inadequacy in the prior explanations provided by the 
RO.  Since the veteran and his attorney were not specific in 
raising this very general matter, the Board can only point to 
the following reasons and bases supporting its decision.

A.  Headaches

The veteran's service medical records reflect complaints of 
headaches and stabbing pains in his chest in April 1968.  An 
upper respiratory infection and non-specific headaches were 
diagnosed.  Again in May 1968, the veteran had complaints of 
headaches, which a clinician considered was possibly a 
reaction to a smallpox vaccine.  In September 1968, the 
veteran suffered a laceration above his left eyebrow as a 
result of a fight.  In October 1968, the veteran again had 
complaints of headaches.  The military clinician recorded 
that these complaints were bizarre, and he summarized that 
such were the result of (1) tension headaches; (2) 
hypochondria; (3) malingering, or; (4) some combination 
thereof.  A separation examination report is not of record, 
as the DD 214 represented that the veteran was absent without 
leave for the eight months prior to his August 1971 
discharge.

In June 1977, the veteran was provided a VA examination.  At 
that time the veteran's head was described as normal, with no 
comment or complaints related to headaches.  The veteran 
informed the examiner that he had been incarcerated from 
April 1970 to March 1971 as a result of a forgery conviction, 
thus explaining, to a degree, his absent status referenced 
above.

The veteran was provided a VA examination in September 1995.  
The veteran made no comment as to the presence of a chronic 
headache disorder, and the veteran's head was described as 
normal by the examiner.

In August 1997, the veteran was provided a fee-basis VA 
examination.  The veteran related that he first began to 
develop headaches about 20 years before, and stated that the 
discomfort could continue for months.  Objectively, the 
veteran could perceive pinpricks on both sides of his face, 
and his face was symmetrical.  In a September 1997 follow-up 
examination report, the examiner stated that the veteran most 
likely had cluster headaches.  

In light of the above, the Board finds that the veteran's 
claim for service connection for headaches is not well 
grounded.  The Board would initially note that there is no 
evidence that would reflect that the veteran's subjective 
complaints of headaches reported in service are in any way 
related to his more recent complaints.  In this regard, the 
veteran's in-service headaches were considered, by at least 
one clinician, to possibly be manifestations of malingering.  
The clinician who gave that opinion during service doubted 
the veracity of the underlying complaints.  Moreover, the 
veteran informed the examiner who conducted the recent VA 
examination that his current headache complaints began about 
20 years previously.  That would place the onset of any 
current chronic headache disorder in 1977, six years after 
the veteran left service.

The veteran's contention that he has a service-connected 
headache disorder is the only evidence of record of such a 
relationship.  The veteran's lay statement, without 
supporting competent medical evidence, is not sufficient to 
establish a well-grounded claim for service connection for a 
headache disorder.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In summary, there is no nexus between any current complaints 
of headaches and the veteran's service, and there is no 
evidence of continuity of symptomatology between the 
veteran's service and his current diagnosis of cluster 
headaches.  Although the medical evidence supports the 
veteran's contention that he has a diagnosis of a current 
headache disorder, the veteran has failed to provide evidence 
which meets the other two of the three requirements for 
establishing a well-grounded claim.  In light of the absence 
of this evidence, the Board must find that this claim is not 
well grounded.

B.  Neuropathy/Carpal Tunnel Syndrome

Service connection may be presumed for residuals of exposure 
to Agent Orange by showing two elements.  First, a veteran 
must show that he served in the Republic of Vietnam during 
the Vietnam War era.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.307(a)(6)(1999).  Secondly, the veteran must be 
diagnosed with one of several diseases that may be presumed 
the result of such exposure, including acute and subacute 
peripheral neuropathy.  38 C.F.R. §§ 3.307(6), 3.309(e) 
(1999).  

Acute and subacute peripheral neuropathy (transient 
peripheral neuropathy which appears within weeks or months of 
exposure and resolves within two years of the date of onset) 
are among the disease which may be service connected, under 
these circumstances.  A veteran's exposure to Agent Orange 
will not be presumed unless he suffers from one of the 
presumptive diseases listed under 38 C.F.R. § 3.309(e).  See 
McCartt v. West, 12 Vet. App. 164 (1999).  

A veteran can also establish service connection for residuals 
of exposure to Agent Orange by showing that a current 
disorder is in fact causally linked to such exposure.  Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 
38 C.F.R. § 3.303.  In Combee, the United States Court of 
Appeals for the Federal Circuit held that when a veteran is 
found not to be entitled to a regulatory presumption of 
service connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  That is, 
the material in the claims file must be evaluated to 
determine whether there is at least evidentiary equipoise as 
to the question of whether any currently diagnosed disability 
is related to an illness or injury sustained or manifested by 
the veteran while on active duty.  Combee, at 1044; 
38 U.S.C.A. §§ 1113(b), 1116 (West 1991 & Supp. 1999).

The veteran did serve in Vietnam from March 1969 to August 
1969.  The veteran's service medical records do not reflect 
any complaints of neuropathy or carpal tunnel syndrome.  A 
June 1977 VA examination report did not record any complaints 
related to neuropathy or carpal tunnel syndrome.  The veteran 
was in fact characterized as being normal neurologically.

In June 1994, the veteran underwent an L4-5 hemilaminectomy 
with diskectomy.  The veteran had complaints of a six-month 
history of low back pain, with left buttock and left lower 
extremity radicular pain.  Sensory neuropathy was noted at 
the time of a September 1995 VA examination, and was 
attributed to the veteran's back disorder.

On VA examination conducted in August 1997, the examiner 
opined, referencing test results, that the evidence suggested 
that the veteran did not have peripheral neuropathy, but 
rather had mild carpal tunnel syndrome bilaterally.  A 
September 1997 follow-up report from that same physician 
noted that the veteran had decreased sensitivity on the 
dorsum of the left foot.

No diagnosis of neuropathy has been characterized as acute or 
subacute, and thus, any current diagnosis of neuropathy 
cannot be presumed the result of exposure to Agent Orange.  
38 C.F.R. §§ 3.307, 3.309(e).  Carpal tunnel syndrome is not 
among the disease which may be presumed related to exposure 
to Agent Orange.  Because the veteran does no have any 
disorder which may be presumed to have been related to 
exposure to Agent Orange, the provisions regarding 
presumptive service connection in veterans exposed to Agent 
Orange are not applicable here.  

The veteran has not submitted medical evidence linking his 
development of any neuropathy or carpal tunnel syndrome to 
exposure to Agent Orange, nor has the veteran provided any 
evidence of actual exposure to Agency Orange.  Thus, service 
connection for either of these disorders as related to 
exposure to Agent Orange must be denied.  

Further, there is no evidence that he had either disorder 
during service.  Possible neuropathy of the lower extremities 
has been ascribed to the veteran's back disorder, for which 
service connection has been denied.  Although the veteran 
contends that he has a service-connected neuropathy, the 
veteran's lay statement, without supporting competent medical 
evidence, is not sufficient to establish a well-grounded 
claim for service connection for a headache disorder.  Jones, 
supra; Grottveit, supra.  In the absence of medical evidence 
of a nexus between either neuropathy or carpal tunnel 
syndrome and the veteran's service, the Board must find that 
this claim is not well grounded, and the claim must be denied 
on this basis.

C.  Back Disorder

The veteran's service medical records are devoid of any 
mention of a back disorder.  As noted above, the veteran 
underwent VA surgery on his back in June 1994.  The clinical 
reports reflect that the veteran presented a six-month 
history of low back pain.  An L4-5 hemilaminectomy and 
diskectomy was performed.  A July 1995 X-ray report noted 
normal alignment and curvature, with moderate disk space 
narrowing at the L4-5 level and degenerative changes at the 
L4-5 and L5-S1 levels.  A September 1995 VA examination noted 
that the veteran had degenerative arthritis, but no comment 
as to etiology is recorded in the resulting report.  

Initially, the Board would note that the veteran has not 
presented evidence that would reflect that degenerative 
changes of the spine either began during service or became 
manifested to a compensable degree within one year following 
his separation from service.  As such, the degenerative 
changes at the L4-5 and L5-S1 levels cannot be presumed 
incurred during service under 38 C.F.R. § 3.307 and § 3.309.

In addition, the Board would note that the veteran has not 
submitted evidence during this claim that would establish any 
form of nexus between a current diagnosis of degenerative 
changes at the L4-5 and L5-S1 levels and the veteran's 
service or any incident thereof.  In the absence of a nexus, 
the Board must find that this claim is not well grounded, and 
must be denied on this basis.  

D.  Bilateral Knee Disorder

The veteran's service medical records contain no reference to 
a left knee disorder or injury to the left knee.  In June 
1970, the veteran injured his right knee, resulting in a cut 
approximately one inch above his knee cap.  The wound was 
dressed.  No further entries as to this injury, or any other 
knee injury, thereafter appear in the service medical 
records.  As noted above, the veteran was not provided a 
separation examination due to his absence at the time of his 
August 1971 separation from active service.  

The record is devoid of medical evidence that a right or left 
knee disorder which may be presumed service-connected was 
diagnosed within any applicable presumptive period, or that 
any right or left knee disorder was chronic and continuous 
after the veteran's service.  No mention of knee problems or 
disorders is contained in a June 1977 VA examination report.

After the veteran submitted this claim, he was provided a VA 
orthopedic examination in August 1997.  The veteran reported 
employment in construction for many years, and reported 
injuring his right knee in service.  The veteran denied 
locking, giving way or any episodes of swelling of the knees.  
Range of motion of the knees was from zero degrees to 115 
degrees.  There was no evidence of instability or laxity, and 
X-rays were normal.  There was some crepitation underneath 
each patella, bilaterally, however, with a mild lateral tilt 
of the patella.  The examiner diagnosed the veteran with 
bilateral patellofemoral pain secondary to chondromalacia 
patella, but concluded that this diagnosis was not associated 
with any specific accident or injury.  

In light of the above, the Board must find that this claim is 
likewise not well grounded.  In this regard, the Board would 
note that the only in-service reference to knee pain is the 
June 1970 laceration above the veteran's right knee.  There 
is no reference to an injury to the left knee, and further 
review of the record does not reflect that the veteran has 
even alleged an in-service injury to the left knee.  
Moreover, the examiner who conducted the August 1997 VA 
examination did not ascribe chondromalacia patella of either 
knee to the veteran's service or any incident thereof.  In 
the absence of evidence of a nexus between any current 
diagnosis of bilateral chondromalacia patella to the 
veteran's service, the Board must find that this claim is 
also not plausible, and must be denied as not well grounded.

E.  Bilateral Foot Disorder

The veteran's service medical records reflect that he 
amputated the great toe of his right foot with a lawnmower.  
Service connection was granted for the amputation in a July 
1977 rating decision.  A December 1997 rating decision 
granted service connection for chronic tinea pedis (athlete's 
foot).  Accordingly, the Board construes the claim for 
service connection for a bilateral foot disorder as different 
from and excluding these disabilities affecting the feet for 
which the veteran has already been granted service 
connection.

In September 1995, the veteran was provided a VA examination, 
including an orthopedic evaluation.  The veteran's carriage 
was normal and his gait was steady.  The only foot disability 
noted was the amputation of the great toe of the right foot.  
On dermatologic examination in August 1997, chronic tinea 
pedis was noted.  The veteran's gait, station, and pacing 
were normal at the time of the August 1997 VA examination.  
The veteran could actively extend his foot to past the 
neutral position in dorsiflexion and had 35 degrees of 
plantar flexion with no pain in the ankle joint.  
Additionally, the veteran had a three-millimeter opacity 
visualized on X-ray within the soft tissues of the plantar 
surfaces of the right foot.  The interpreting radiologist was 
uncertain if this represented a foreign body within the soft 
tissue of the surface or on the surface.  This was of 
uncertain clinical significance.  The left foot was normal on 
X-ray.  

In April 1999, the veteran was provided a VA podiatry 
examination.  The veteran's service-connected tinea pedis was 
noted, as was the absence of his toe.  The veteran also 
complained that he had pain as a result of the removal of the 
toe, and that his gait had been altered as a result of the 
removal of the toe.  Photographs of the veteran's feet are 
included with that report.

In light of the above, the Board must find that the veteran's 
claim for service connection for a bilateral foot disorder is 
not well grounded.  As noted above, the veteran's service-
connected toe amputation and tinea pedis are already service-
connected, and thus are not part of this claim.  A review of 
other evidence submitted during this claim reflects that no 
competent medical evidence has been submitted that would 
establish that the veteran currently has any chronic foot 
disability other than the two disabilities for which service 
connection has been granted.  

Although the veteran asserts that he has a disorder 
manifested by altered gait, the examiners who conducted the 
1995 and 1997 VA examination specifically noted that the 
veteran's gait was normal.  While the veteran had opacity 
visualized on X-ray within the soft tissues of the plantar 
surfaces of the right foot, the examiner characterized that 
finding as of "uncertain" clinical significance, and thus, 
as no medical diagnosis was assigned, this finding does not 
give rise to a well-grounded claim of disability.  

In the absence of evidence of a medical diagnosis of a 
claimed disability, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992), Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  As the veteran has 
not presented evidence that would reflect that he currently 
has a bilateral foot disability, other than the tinea pedis 
and amputation disabilities for which service connection has 
already been granted, this claim is likewise not well 
grounded.

F.  Conclusion

In denying the claims as not well grounded, the Board would 
note that VA has no duty to assist in the absence of a well-
grounded claim.  The veteran has not identified any other 
available evidence which might serve to well-ground the 
claim.  There is no further duty on the part of VA to inform 
the veteran of the evidence necessary to complete his 
application for the benefits sought.  38 U.S.C.A. § 5103 
(West 1991); McKnight v. Gober, 131 F. 3d 1483 (Fed. Cir. 
1997); Epps, 126 F.3d at 1468; Grivois v. Brown, 6 Vet. App. 
136, 140 (1994).

II.  Claim for Increased Initial Evaluation for Tinea Pedis

The veteran's challenge of the initial evaluation assigned 
for tinea pedis is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The Court has held that a 
mere allegation that a service-connected disability has 
increased in severity is sufficient to render the claim well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
Board can similarly find that a challenge to an initial 
evaluation is also inherently well grounded.  The Board is 
also satisfied that all relevant facts have been properly 
developed, and that the VA has fulfilled its duty to assist 
the veteran.

A VA examiner inspected the veteran's feet in August 1997.  
The resulting report noted that the veteran had a mildly 
erythematous, severe, scaly rash on the feet with cracking, 
which spread across the soles of both feet and up the ankles.  
The veteran reported chronic itching and burning of the feet.  
The veteran was again provided a VA examination in April 
1999.  As before, there was dryness and cracking of the skin 
of the feet, but there were no fissures, open areas, 
exudation, or bleeding.  The veteran was diagnosed with tinea 
pedis and onychomycosis.  Looking at the above, the Board 
initially notes that the description of the veteran's tinea 
pedis has remained essentially the same throughout this 
claim.  Therefore, the level of disability attributable to 
tinea pedis has remained static throughout this claim, and 
thus a staged rating is not warranted.  Fenderson v. West, 12 
Vet. App. 119 (1999).

VA utilizes a rating schedule as a guide in the evaluation of 
disabilities resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations.  See 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  It is thus essential, both in the 
examination and in the evaluation of disability, that each 
disability be reviewed in relation to its history.  See 38 
C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

The veteran's tinea pedis has been analogously assigned a 10 
percent for tinea pedis under Diagnostic Code 7806, which is 
allowed under 38 C.F.R. § 4.20.  A noncompensable evaluation 
is warranted with slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area.  A 10 
percent evaluation is warranted with the presence of 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent evaluation is 
warranted under this code with exudation or itching constant, 
extensive lesions, or marked disfigurement.  A higher 
evaluation is warranted with even more severe symptomatology.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (1999).  

In light of the above evidence, the Board finds that the 
preponderance of the evidence is against an initial 
evaluation in excess of the currently assigned 10 percent 
evaluation.  In this regard, at no time during the pendency 
of this initial claim has the veteran's tinea pedis showed 
extensive lesions or marked disfigurement.  While the veteran 
has reported on-going discomfort, the current 10 percent 
evaluation in fact contemplates the presence of itching and 
exudation.  Looking at the above, the Board finds that the 
veteran's disability picture best approximates the criteria 
for the current 10 percent evaluation, and that a 30 percent 
evaluation is not warranted.  38 C.F.R. § 4.7.

Finally, the Board acknowledges that the veteran's attorney 
argued in correspondence dated December 1998 that the veteran 
sought a separate compensable evaluation for tinea pedis of 
each foot.  The Board would note, however, that the current 
10 percent evaluation is premised on exfoliation, exudation 
or itching of an extensive area, in this case both feet.  If 
separated out, the disability picture would in fact be 
reduced, as the itching would then involve itching on two 
small areas of skin, the two feet, and thus he would be 
assigned two noncompensable evaluations for this disorder.

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1999).  
In this regard, the Board finds that there has been no 
assertion or showing by the veteran that his tinea pedis has 
resulted in marked interference with his employment or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

III.  Timeliness Issue

A January 1996 rating decision denied compensation under 38 
U.S.C.A. § 1151 for residuals of back surgery performed at a 
VA medical center in June 1994.  The veteran and his then-
representative were informed of this decision and appellate 
rights in correspondence dated February 14, 1996.  The 
correspondence was sent to the veteran's last address of 
record.  

In June 1997, the RO received correspondence from the 
veteran's attorney stating that the veteran sought to appeal 
the January 1996 rating decision.  The Board notes that the 
address to which the February 1996 notification of denial of 
the claim under 38 U.S.C.A. § 1151 was the same address the 
veteran listed in the claims he submitted in June 1997.  The 
RO determined that a June 1997 notice of disagreement was 
untimely as to the February 1996 denial.  The veteran has 
appealed this determination.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a notice of 
disagreement with a determination by the agency of original 
jurisdiction (the RO) within one year from the date that that 
agency mails notice of the determination to him or her.  
38 U.S.C.A. § 7105(b).  Otherwise, that determination will 
become final.  The date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  38 C.F.R. § 20.302(a) (1999).

In light of the above, the Board must find, as did the RO, 
that neither the veteran nor his attorney filed a timely 
notice of disagreement with respect to the January 1996 
rating decision that denied compensation under 38 U.S.C.A. 
§ 1151.  In this respect, the June 1997 notice of 
disagreement was received long after expiration of the one-
year appeal period specified by statute for timely receipt of 
that document.  As such, the Board is without jurisdiction to 
adjudicate this claim.  Where, as here, the law, and not the 
evidence, is dispositive, the claim should be denied or the 
appeal to the BVA terminated because of the absence of legal 
merit or the lack of entitlement under the law.  See Shields 
v. Brown, 8 Vet. App. 346, 351-352 (1995) (citing Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994)).


ORDER

Service connection for headaches is denied.

Service connection for neuropathy/carpal tunnel syndrome is 
denied.

Service connection for a back disorder is denied.

Service connection for a bilateral knee disorder is denied.

Service connection for a bilateral foot disorder is denied.

An initial evaluation in excess of 10 percent for tinea pedis 
is denied.

The veteran's June 1997 notice of disagreement as to a 
January 1996 rating decision is untimely, and the appeal is 
denied.


REMAND

The December 1997 rating decision which denied service 
connection for right ear hearing loss was based on the report 
of an August 1997 VA examination.  A review of the evidence 
shows that the veteran was provided a second VA audiological 
examination in January 1999.  The Board notes, however, that 
the RO has not considered this additional evidence in the 
adjudication of the issue of entitlement to service 
connection for hearing loss of the right ear, nor has it 
issued a supplemental statement of the case to the veteran or 
his attorney relevant to the additional evidence.  38 C.F.R. 
§§ 19.31, 19.37, 19.38 (1999).  Additionally, it does not 
appear that the veteran waived RO consideration of the 
additional evidence.  38 C.F.R. § 20.1304(c) (1999).  

The veteran's COPD with bronchitis has been assigned a 30 
percent evaluation under Diagnostic Code 6604, which provides 
that a 30 percent evaluation is warranted when the FEV-1 is 
56 to 70 percent of that predicted, or; FEV-1/FVC is 56 to 70 
percent of that predicted, or; DLCO (SB) is 56 to 65 percent 
of that predicted.  A 60 percent evaluation is warranted when 
the FEV-1 is 40 to 55 percent of that predicted, or; FEV-
1/FVC is 40 to 55 percent of that predicted, or; DLCO (SB) is 
40 to 55 percent of that predicted, or; maximum oxygen 
consumption is 15 to 20 ml/kg/min (with a cardiorespiratory 
limit).  38 C.F.R. § 4.97, Diagnostic Code 6604.  

In reading the above, the Board would note that each 
criterion for the 60 percent evaluation is an independent 
basis upon which to obtain that evaluation under 38 C.F.R. 
§ 4.97, Diagnostic Code 6604.  While two pulmonary function 
tests included in the claims file contain both spirometry 
tests (including FVC and FEV-1 tests) and diffusion tests 
(including the DLCO(SB) test), neither make mention of 
maximum exercise capacity in terms of ml/kg/min oxygen 
consumption with cardiorespiratory limitation.  Thus, these 
tests are inadequate for evaluating the veteran's COPD, and 
further development is needed before an informed decision can 
be made in this claim.

Hence, in order to afford the veteran his full procedural due 
process rights and to obtain further evidence, this case is 
REMANDED for the following actions:

1.  The RO is requested to afford the 
veteran a VA examination to determine the 
nature and severity of his COPD.  A 
pulmonary function test which includes 
evaluation of maximum exercise capacity 
in terms of ml/kg/min oxygen is requested 
to be performed.  The examiner is then 
asked to render readings within the 
nomenclature used by the Schedule for 
Rating Disabilities to evaluate COPD, 
that is, the FVC; DLCO (SB); and maximum 
exercise capacity in terms of ml/kg/min 
oxygen consumption, along with the 
presence or absence of cardiorespiratory 
limitation.  Since it is imperative "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (1999), 
the claims file must be made available to 
the examiner for review.

2.  The RO should readjudicate the claim 
of entitlement to service connection for 
right ear hearing loss, and to consider 
the January 1999 VA audiological 
examination report in that adjudication.  

3.  The RO is also requested to 
readjudicate the veteran's claim for a 
higher evaluation for COPD, after the 
development of the additional evidence 
specified in paragraph one above has been 
completed.  

4.  If any benefit sought is not granted, 
the veteran and his attorney should be 
furnished a supplemental statement of the 
case, and be afforded the appropriate 
opportunity to respond before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to afford the veteran due process 
rights and to obtain further evidence, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the veteran until he is notified.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals



 

